EXHIBIT 10.7
 
Agreement to Engage
Danzig Ltd
Business Consultant for
GOLD AMERICAN MINING CORP
 
I.
ENGAGEMENT



GOLD AMERICAN MINING CORP. ("SILA") hereby engages and retains  DANZIG LTD. (“
DANZIG”) as a Business Consultant for and on behalf of SILA and its Affiliates
to perform the Services (as that term is hereinafter defined) and DANZIG hereby
accepts such appointment on the terms and subject to the conditions hereinafter
set forth and agrees to use its best efforts in providing such Services.


II.
INDEPENDENT CONTRACTOR



 
A.
DANZIG, and in all respects be deemed to be, an independent contractor in the
performance of its duties hereunder, any law of any jurisdiction to the contrary
notwithstanding.



 
B.
DANZIG shall not, by reason of this Agreement or the performance of the
Services, be or be deemed to be, an employee, agent, partner, co-venturer or
controlling person of SILA, and DANZIG shall have no power to enter into any
agreement on behalf of or otherwise bind SILA.



 
C.
DANZIG shall not have or be deemed to have, fiduciary obligations or duties to
SILA or its Affiliates and shall be free to pursue, conduct and carry on for its
own account (or for the account of others) such activities, employments,
ventures, businesses and other pursuits as DANZIG in its sole and absolute
discretion may elect.



III.
SERVICES



A.           As Business Consultant for SILA, DANZIG agrees to provide the
following consulting services (collectively the “Services”):


 
1.
Identifying individuals and entities who are potential providers of legal,
accounting, investment banking and other services that are relevant to the
business plans of SILA;



 
2.
Identifying potential sources of capital or financing for SILA;



 
3.
Assisting SILA in efforts to seek additional business and business relationships
that will be of benefit to SILA and its Affiliates; and

 
 
1

--------------------------------------------------------------------------------

 
 
 
4.
Such other services as SILA may reasonably request, consistent with the
provisions of this Agreement.



 
A.
DANZIG shall devote such time and effort to the affairs of SILA as is reasonable
and adequate to render the Services contemplated by this Agreement.



 
B.
DANZIG is not responsible for the performance of any services that constitute
the rendering of any legal opinions or performance of work that is in the
ordinary purview of a Certified Public Accountant.



 
C.
DANZIG is not a broker-dealer, investment advisor, or associated person of
either, and hence is not responsible for the performance of any services that
would subject it to federal or state registration or licensing requirements
relating to broker-dealers, investment advisors and their associated persons.

 
 
D.
DANZIG cannot guarantee results on behalf of SILA, but shall pursue all
reasonable avenues available to successfully provide the Services contemplated
herein.



 
E.
DANZIG and SILA hereby confirm their express written intent that DANZIG and
shall only be required to devote such time to the performance of the Services as
DANZIG and shall, in its discretion, deem necessary and proper to discharge its
responsibilities under this Agreement.



IV.
EXPENSES
 
It is expressly agreed and understood that DANZIG's compensation as provided in
this Agreement does not include normal and reasonable out-of-pocket expenses,
which expenses (as described below) shall be pre-approved in writing by
SILA.  The expenses described in this paragraph shall be reimbursed by SILA
independent of any fees described in the section below titled, “COMPENSATION.”

 
 
A.
“Normal and reasonable out-of-pocket expenses” shall include but are not limited
to: accounting, long distance communication, express mail, outside consultants,
travel (including: airfare, hotel lodging and meals, transportation, etc.), and
other costs involved in the execution of DANZIG Services under this Agreement.



 
B.
SILA also agrees to pay its own and DANZIG's legal expenses in connection with:



 
1.
DANZIG's Services under this Agreement, and

 
 
2

--------------------------------------------------------------------------------

 
 
 
2.
Any registration of the Engagement Securities as provided in Section V below.



 
C.
SILA hereby agrees to compensate DANZIG promptly upon receipt of an expense
invoice from DANZIG.  Whenever feasible, DANZIG will request advance payment of
approved expenses.



V.
COMPENSATION
 
In consideration for the Services, SILA agrees that DANZIG shall be entitled to
compensation as follows:

 
 
A.
Upon the execution of this Agreement, DANZIG will receive five hundred sixty
five thousand and ninety four (565,094) post reverse shares of the common stock
of GOLD AMERICAN MINING CORP. (the “Engagement Securities”).

 
 
B.
GOLD AMERICAN MINING CORP Board of Directors shall authorize the issuance of the
Engagement Securities upon the signing of this Agreement, and shall have such
securities delivered immediately to DANZIG.  However, in no event shall the
Engagement Securities be delivered later than Ten (10) days from the date of the
signing of this Agreement.



 
C.
Once issued, the Engagement Securities shall be deemed fully earned.  The
Engagement Securities shall not have any anti-dilution rights.



VI.
REGISTRATION RIGHTS



The Company shall, within ninety (90) days of the date of this Agreement, file
with the Securities and Exchange Commission (“SEC”) a Registration Statement or
Registration Statements (as is necessary) on Form S-1 (or, if such form is
unavailable for such a registration, on such other form as is available for such
registration), covering the resale of all of the Engagement Securities, which
Registration Statement(s) shall state that, in accordance with Rule 416
promulgated under the 1933 Act, such Registration Statement also covers such
indeterminate number of additional shares of the Company’s common stock (“Common
Stock”) as may become issuable upon stock splits, stock dividends or similar
transactions.


VII.
REPRESENTATIONS, WARRANTIES AND COVENANTS



 
A.
Execution.  The execution, delivery and performance of this Agreement, in the
time and manner herein specified, will not conflict with, result in a breach of,
or constitute a default under any existing agreement, indenture, or other
instrument to which either SILA or DANZIG is a party or by which either entity
may be bound or affected.

 
 
3

--------------------------------------------------------------------------------

 
 
 
B.
Non-Circumvention. SILA hereby irrevocably agrees not to circumvent, avoid,
bypass, or obviate, directly or indirectly, the intent of this Agreement,
including avoiding payment of fees or other compensation to DANZIG.



 
C.
Corporate Authority.  Both SILA and DANZIG have full legal authority to enter
into this Agreement and to perform the same in the time and manner contemplated.



 
D.
Authorized Signatures.  The individuals whose signatures appear below are
authorized to sign this Agreement on behalf of their respective corporations.



 
E.
Properly Issued Shares.  When issued to DANZIG, the Engagement Securities shall
be duly and validly issued, fully paid and non-assessable.



 
F.
Underwriter Fees. SILA acknowledges and understands that DANZIG is neither a
broker-dealer nor a registered investment advisor and SILA may be required to
pay underwriting fees to an underwriter and/or funding entity in connection with
any offerings, underwritings or financings.



 
G.
DANZIG represents that DANZIG is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), and that DANZIG is able to bear the
economic risk associated with providing the Services for the Engagement
Securities.  DANZIG recognizes that (a) SILA remains a development stage
business with limited operating history and requires substantial funds to
continue as a business concern; (b) DANZIG may not be able to liquidate the
Engagement Securities; and (c) DANZIG could sustain the complete loss of any
value in the Engagement Securities.



VIII.
TERM AND TERMINATION



 
A.
This Agreement shall be effective upon its execution and shall remain in effect
for a period of six months unless otherwise terminated as provided in this
Section VIII.



 
B.
At any time during the above-mentioned thirty day period, SILA or DANZIG shall
have the right to terminate Danzig’s engagement hereunder by furnishing the
other party with thirty (30) days advance written notice of such termination or
such shorter advance notice as may be agreed-upon by SILA and Danzig.

 
 
4

--------------------------------------------------------------------------------

 
 
 
C.
Upon termination of this Agreement by SILA, DANZIG shall have the right:



 
1.
To receive reimbursement for billed, accrued and/or unbilled disbursements and
expenses, which right the parties hereby agree and consent is absolute; and



 
2.
To keep all of the Engagement Securities or the monetary fee in full.



IX.
OTHER MATERIAL TERMS AND CONDITIONS:



 
A.
Indemnity. SILA agrees to indemnify DANZIG in accordance with Danzig's standard
indemnification provisions (the “Indemnification Provisions”), attached to this
Agreement as Exhibit “A” and incorporated herein and made a part hereof.



 
B.
Consequential Damages.  Except as expressly provided herein, DANZIG shall not,
by reason of the termination of this Agreement or otherwise, be liable to SILA
or its Affiliates for any special, incidental, consequential or punitive damages
such as, but not limited to, expenditures, investments or commitments made in
connection with the efforts by SILA to acquire another entity or sell all or a
portion of its equity to another entity.



 
C.
Provisions.  Neither termination nor completion of this Agreement shall affect
the Indemnification provisions that are incorporated herein, which shall remain
operative and in full force and effect.



 
D.
Additional Instruments.  Each of the parties shall from time to time, at the
request of others, execute, acknowledge and deliver to the other party any and
all further instruments that may be reasonably required to give full effect and
force to the provisions of this Agreement.



 
E.
Entire Agreement.  Each of the parties hereby covenants that this Agreement is
intended to and does contain and embody herein all of the understandings and
Agreements, both written or oral, of the parties hereby with respect to the
subject matter of this Agreement, and that there exists no oral agreement or
understanding expressed or implied liability, whereby the absolute, final and
unconditional character and nature of this Agreement shall be in any way
invalidated, empowered or affected.  There are no representations, warranties or
covenants other than those set forth herein.

 
 
5

--------------------------------------------------------------------------------

 
 
 
F.
Mediation/Arbitration Agreement.   All disputes in any manner relating to or
arising out of this Agreement which the parties cannot resolve themselves shall
be resolved first through mediation, and second through arbitration before a
single experienced arbitrator, under the Commercial Rules of Arbitration of the
American Arbitration Association.  The location of the arbitration shall be
determined by Danzig.  The decision or award of any arbitrator shall be binding
upon the parties and shall be enforceable by judgment entered in a court having
jurisdiction over the party against whom enforcement is sought.  In the event
the arbitrator determines there is a prevailing party in the arbitration, the
prevailing party shall recover from the losing party all costs of arbitration,
including all fees of the arbitration association and the arbitrator and all
reasonable attorneys’ fees incurred by the prevailing party.  Any arbitrator
appointed under this Agreement shall have authority to order such equitable
relief and such limited discovery as may be appropriate under the circumstances.



 
G.
Assignments.  The benefits of this Agreement shall inure to the respective
successors and assigns of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns; provided that the
rights and obligations of SILA under this Agreement may not be assigned or
delegated without the prior written consent of DANZIG or any purported
assignment without such consent shall be null and void.  Notwithstanding the
foregoing,

 
 
H.
Originals.  This Agreement may be executed in any number of counterparts, each
of which so executed shall be deemed an original and constitute one and the same
Agreement.  Facsimile copies with signatures shall be given the same legal
effect as an original.



 
I.
Addresses of Parties.  Each party shall at all times keep the other informed of
its principal place of business if different from that stated herein, and shall
promptly notify the other of any change, giving the address of the new place of
business or residence.



 
J.
Notices.  All notices that are required to be or may be sent pursuant to the
provision of this Agreement shall be sent by certified mail, return receipt
requested, or by overnight package delivery service to each of the parties at
the address appearing herein, and shall count from the date of mailing or the
validated air bill.

 
 
6

--------------------------------------------------------------------------------

 
 
 
K.
Modification and Waiver.  A modification or waiver of any of the provisions of
this Agreement shall be effective only if made in writing and executed with the
same formality as this Agreement.  The failure of any party to insist upon
strict performance of any of the provisions of this Agreement shall not be
construed as a waiver of any subsequent default of the same or similar nature or
of any other nature.



 
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
7

--------------------------------------------------------------------------------

 
 
APPROVED AND AGREED this 25th day of February, 2013.

 

GOLD AMERICAN MINING CORP.     DANZIG LTD.            
By: /s/ Mr. Brett Bertolami        
   
By: /s/ Elliott Foxcroft
 
Name: Mr. Brett Bertolami   
   
Name: Elliott Foxcroft
 
Title: President    
   
Title: President
 

 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT A
INDEMNIFICATION PROVISIONS



GOLD AMERICAN MINING CORP ("SILA") agrees to indemnify and hold harmless
DANZIG(“DANZIG”), its officers, employees and authorized agents (collectively,
“DANZIG”) against any and all losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses and disbursements (incurred in
any and all actions, suits, proceedings and investigations in respect thereof
and any and all legal and other costs, expenses and disbursements in giving
testimony or furnishing documents in response to a subpoena or otherwise),
including without limitation, the costs, expenses and disbursements, as and when
incurred, of investigating, preparing or defending any such action, suit,
proceeding or investigation (whether or not in connection with any action in
which DANZIG is a party), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with DANZIG's acting as a consultant for
the SILA(other than those caused by, relating to, based upon, arising out of, or
in connection with DANZIG's gross negligence or willful misconduct), under the
Agreement dated February 25, 2013, between SILA and DANZIG to which these
indemnification provisions are attached and form a part (the “Agreement”).


Such indemnification does not apply to acts performed by DANZIG, which are in
criminal in nature or a violation of law. SILA also agrees that DANZIG shall not
have any liability (whether direct or indirect, in contract or tort, or
otherwise) to SILA, for, or in connection with, the engagement of DANZIG under
the Agreement, except to the extent that any such liability resulted primarily
and directly from DANZIG's gross negligence or willful misconduct.


These indemnification provisions shall be in addition to any liability which
SILA may otherwise have to DANZIG or the persons indemnified below in this
sentence and shall extend to the following:  DANZIG, its affiliated entities,
partners, employees, legal counsel, agents and controlling persons (within the
meaning of the federal securities laws), and the officers, directors, employees,
legal counsel, agents, and controlling persons of any of them (collectively, the
“DANZIG Parties”).  All references to DANZIG in these indemnification provisions
shall be understood to include any and all of the foregoing.


If any action, suit, proceeding or investigation is commenced, as to which any
of the DANZIG Parties propose indemnification under the Agreement, they shall
notify SILA with reasonable promptness; provided however, that any failure by
the party seeking indemnification to notify SILA shall not relieve SILA from its
obligations hereunder.  The DANZIG Parties shall have the right to retain
counsel of their own choice (which shall be reasonably acceptable to SILA) to
represent them, and SILA shall pay fees, expenses and disbursements of such
counsel; and such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with SILA and any counsel designated by SILA. SILA
shall be liable for any settlement of any claim against the DANZIG Parties made
with SILA's written consent, which consent shall not be unreasonably withheld.
SILA shall not, without the prior written consent of the party seeking
indemnification, which shall not be unreasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent includes, as an
unconditional term thereof, the giving by the claimant to the party seeking
indemnification of an unconditional release from all liability in respect of
such claim.
 
 
9

--------------------------------------------------------------------------------

 


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then SILA, on the one hand, and DANZIG, on the other hand, shall contribute to
the losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements to which the indemnified persons
may be subject in accordance with the relative benefits received by SILA, on the
one hand, and DANZIG, on the other hand, and also the relative fault of SILA, on
the one hand, and DANZIG, in the other hand, in connection with the statements,
acts or omissions which resulted in such losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses or disbursements and
the relevant equitable considerations shall also be considered.  No person found
liable for a fraudulent misrepresentation shall be entitled to contribution from
any person who is not also found liable for such fraudulent misrepresentation.


Neither termination nor completion of the engagement of DANZIG referred to above
shall effect these indemnification provisions which shall then remain operative
and in full force and effect.
 
 
 
 
10

--------------------------------------------------------------------------------